Leech, J., dissenting: This case and Robert C. Suhr, 41 B. T. A. 1270; reversed, 126 Fed. (2d) 283; and J. Edward Johnston, 41 B. T. A. 550, are all fact cases, it is true. It is possible that the Suhr case may be distinguishable. In my judgment, however, there is no sound basis upon which any real distinction can be drawn between the facts in this case and those in the Johnston case on the issue presented here. The majority opinion in this case does not even purport to overrule the Johnston case. Upon the authority of that case, I dissent.